The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in the heading immediately preceding paragraph [0003] and page 3, in the heading immediately preceding paragraph [0032], note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 1) and inserted after “DETAIL DESCRIPTION” (i.e. page 3), respectively at these instances for consistency with PTO guidelines. In the replacement paragraph to the last two paragraphs on page 1, 5th line therein, note that the term “close” should be rewritten as --closest--, respectively at these instances for an appropriate characterization. In the replacement paragraph to the last two paragraphs on page 1, 8th & 9th lines therein, note that it is unclear whether the recitation of “an orthographic projection of the reference electrode on the first base substrate” would be an accurate characterization, especially since the “reference electrode” being located on the “first base substrate” would appear to be a “projection” onto --the second base substrate-- and thus appropriate clarification is needed. In the replacement paragraph to the last two paragraphs on page 1, 9th line therein; in the replacement paragraph to the second to last paragraph on page 2, 9th line therein; and in the replacement paragraph to the last paragraph on page 5, 15th line therein; page 6, in paragraph [0040], second line therein; page 7, in paragraph [0043], 5th line therein; page 7, in paragraph [0045], first line therein; in the replacement paragraph to the last paragraph on page 8, 16th line therein: note that the respective recitation of “a line spacing” is respectively vague in meaning at these instances, especially since the configuration of the “delay line” has not been specified as to give meaning to “a line spacing” and thus appropriate clarification is needed. Page 2, in paragraph [0012]; page 3, in paragraphs [0026] & [0027], respectively; page 6, in paragraph [0040], first & second lines therein; in the replacement paragraph to the third paragraph on page 6, first & second line therein; page 7, in paragraph [0043], second & third lines therein: note that it is unclear as to what characterizes “a bow shape” and “a turning shape”, respectively at these instances and thus appropriate clarification is needed. Page 4, in paragraph [0034], first line therein, should the reference to “Figs. 1 and 2” be rewritten to just reference --Fig. 1--, especially since the majority of the subsequently described reference labels appear in Fig. 1 for clarity and completeness of description? Page 4, in paragraph [0034], 10th & 11th lines therein and in the replacement paragraph to the last paragraph on page 5, 10th & 11th lines therein, note that it is unclear whether the recitation of “an orthographic projection of the ground plane 11 on the first base substrate 10” would be an accurate characterization, especially since the “ground plane” being located on the “first base substrate” would appear to be a “projection” onto --the second base substrate-- and thus appropriate clarification is needed. Page 4, in paragraph [0036], first line therein, note that the recitation of “inventor found” should be rewritten as --inventor has discovered-- for idiomatic clarity. Page 5, in paragraph [0036], 9th line therein, note that the parameter “ε 0” should be rewritten as --ε0-- for an appropriate characterization; 10th line therein, note that the parameter “Δεr” should be rewritten as -- Δεr-- for an appropriate characterization; 14th line therein, note that the pronoun “it” should be rewritten for an appropriate characterization. In the replacement paragraph to the last paragraph on page 5, first line therein, note that the recitation of “the embodiments” should be rewritten as --further embodiments-- for an appropriate characterization; first & second lines therein, note that the recitation of “the structure of” should be deleted for an appropriate characterization; third line therein, note that the term “substantially” should be deleted for an appropriate characterization. In the replacement paragraph to the last paragraph on page 5, 20th line therein; in the replacement paragraph to the third paragraph of page 6, second line therein; in the replacement paragraph to the last paragraph on page 8, 14th line therein: note that the recitation of “a normal line” is vague in meaning, especially since it is unclear what would characterize a line as being “normal” and thus appropriate clarification is needed. In the replacement paragraph to the last paragraph on page 5, 21st line therein, note that it is unclear as to what feature characterizes the “one” and thus appropriate clarification is needed. Page 6, in paragraph [0039], second line therein; page 7, in paragraph [0044], third line therein; page 7, in paragraph [0046], first & third lines therein; page 11, in paragraph [0076], second line therein: note that the respective reference to “width W” is vague in meaning at these instances, especially since no such reference label appears in any of the associated drawings and thus appropriate clarification is needed. Page 6, in paragraph [0039], third line therein, note that the recitation of “working status of impedance matching” is vague in meaning and thus appropriate clarification is needed. Page 6, in paragraph [0040], second line therein, note that --(Fig. 2)-- should be inserted after “serpentine shape” for consistency with the labeling in that drawing. Page 7, in paragraph [0043], 4th line therein, note that --distance-- should be inserted after “both” for an appropriate characterization; lines 5 & 6, note that it is unclear in what way can the “line spacing” be “set according to the thickness h” and thus appropriate clarification is needed. Pages 7 & 8, in paragraphs [0051] to [0054] and in the replacement paragraph to the last paragraph on page 8, note that the various reference labels recited in these paragraphs need to be associated with corresponding drawing(s) in which those reference labels appear for clarity and completeness of description. In the replacement paragraph to the last paragraph on page 8, second line therein and page 9, in paragraph [0056], second line therein, note that the term “of” should be rewritten as --for--, respectively at these instances for an accurate characterization. In the replacement paragraph to the last paragraph on page 8, 13th line therein, note that it is unclear what characterizes a “normal direction” and thus appropriate clarification is needed. Page 10, in paragraph [0069], first line therein, note that the acronym “PI” is vague in meaning and thus such an acronym needs to be strictly defined (i.e. in words) for clarity and completeness of description. Page 11, in paragraph [0075], 4th to 6th lines therein, note that the terms “patch electrode 13” (i.e. 4th & 5th lines therein) and “opening 111” (i.e. 6th line therein) are respectively vague in meaning, especially since those reference labels do not appear in Fig 10 and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels in the indicated drawings need to be correspondingly described in the specification description of the indicated drawings for clarity and completeness of description: Fig. 2, “21”; Figs. 3, 4, the parameters associated with the axes in each graph; Figs. 5, 6, “w”; Figs. 7, 10 (20, 22); Fig. 10 (12, 21, 23, 30, 50).  Appropriate correction is required.
The drawings are objected to because in Fig. 8, note that the reference label “111” should be rewritten as --11-- for a proper designation commensurate with the specification description of Fig. 8.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the delay line being “a bow shape” and “a turning shape” (i.e. claims 9, 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15; 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, lines 9 & 10, note that it is unclear whether the recitation of “an orthographic projection of the reference electrode on the first base substrate” would be an accurate characterization, especially since the “reference electrode” being located on the “first base substrate” would appear to be a “projection” onto --the second base substrate-- and thus appropriate clarification is needed.
In claim 1, line 11 and in claim 16, line 8, it is noted that the respective recitation of “a line spacing” is vague in meaning at these instances, especially since the configuration of the “delay line” has not been specified as to give meaning to “a line spacing” and thus appropriate clarification is needed.
In claims 9, 20, note that it is unclear, even in light of the specification, as to what characterizes “a bow shape” and “a turning shape”, respectively at these instances and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 1, lines 4, 6 and in claim 12, lines 2, 4, note that the term “close” should be rewritten as --closest--, respectively at these instances for an appropriate characterization.
In claim 16, line 1, note that “of” should be rewritten as --for-- to provide for idiomatic clarity.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kong et al and Hu et al each disclose liquid crystal phase shifters having a delay line and reference electrode disposed on corresponding substrates but do not disclose that the distance between the substrates is between 20µm and 75µm.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee